      Case 1:16-cv-03426-MKV-SDA Document 112 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Ryan Jhagroo,                                                               5/5/2020

                                  Plaintiff,
                                                               1:16-cv-03426 (MKV) (SDA)
                    -against-
                                                               ORDER FOR LIMITED APPEARANCE
 Officer Brown (John Doe), et al.,                             OF PRO BONO COUNSEL

                                  Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The Clerk of Court is directed to attempt to locate pro bono counsel to represent the

plaintiff at a settlement conference to be conducted before the undersigned, which will be

scheduled in June 2020 in accordance with ECF No. 111. If counsel is located, such counsel will

represent the plaintiff solely for purposes of the settlement negotiations and that representation

will terminate at the conclusion of the settlement process. Any limited assignment pro bono

counsel shall both prepare for and participate in the settlement conference remotely. In addition,

any consultations with Plaintiff shall be conducted remotely. If the Clerk of Court is unable to

locate counsel, the plaintiff must appear without counsel at the settlement conference.

       Plaintiff shall note that there is no guarantee that pro bono counsel will be assigned, since

counsel must volunteer to participate. If the plaintiff objects to this grant of pro bono counsel,

the plaintiff must file an objection within 14 days of the date of this order. In the event the

plaintiff files such an objection, this grant for pro bono counsel is vacated.
     Case 1:16-cv-03426-MKV-SDA Document 112 Filed 05/05/20 Page 2 of 2



       Any counsel that agrees to appear shall immediately file a Notice of Limited Appearance

of Pro Bono Counsel.

       Chambers will send a copy of this Order to pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              May 5, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                2
